Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. _20-80062-CR-Ruiz/Reinhart
                                              _ _ _ __
                                            18 U.S.C. § 1343



                                                                           KJZ
  UNITED STATES OF AMERICA,

  vs.
                                                                Aug 21, 2020
  JOSE A. AMAN,
                                                                              West Palm Beach
                Defendant.
  - - - - - -- -- - - -I
                                           INFORMATION

         The United States Attorney charges that:

                                    GENERAL ALLEGATIONS

         At all times relevant to this Information :

         1.     Natural Diamonds Investment Co . (Natural Diamonds) was a Florida

  corporation with its principal place of business in Palm Beach , Florida . Natural Diamonds

  was purportedly in the business of buying and selling diamonds for retail and investment

  purposes .

         2.     Eagle Financial Diamond Group Inc., a/k/a Diamante Atelier (Eagle) was a

  Florida corporation with its principal place of business in Palm Beach, Florida . Eagle was

  purportedly in the business of buying and sell ing diamonds for investment purposes .

         3.     Argyle Coin , LLC (Argyle) was a Florida limited liability company , with its

  principal place of business in Palm Beach , Florida . Argyle was purportedly in the business

  of developing a cryptocurrency token backed by diamonds .
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 10




          4.      The defendant, JOSE A. AMAN , was the President of Natural Diamonds, Vice

  president of Eagle, and President of Argyle, and a signatory on the Natural Diamonds , Eagle

  and Argyle bank accounts . At most times relevant to the Information, Aman controlled the

  Natural Diamonds , Eagle and Argyle accounts and made all decisions regarding financial

  transactions on the accounts .

                                            COUNT 1
                                (18 US .C. § 1343: Wire Fraud)

          5.      The General Allegations section is re-alleged and incorporated as though fully

  set forth herein .

          6.      From in or about May 2014, and continuing through in or about May 2019 , in

  Palm Beach County, in the Southern District of Florida , and elsewhere , the defendant,

                                         JOSE A. AMAN,

  did knowingly, and with intent to defraud , devise and intend to devise a scheme and artifice

  to defraud and to obtain money and property by means of materially false and fraudulent

  pretenses , representations and promises , knowing that the pretenses , representations and

  promises were false and fraudulent when made, and for the purpose of executing such

  scheme and artifice to defraud , did knowingly transmit and cause to be transmitted by means

  of wire communications in interstate and foreign commerce, certain writings , signs , signals ,

  pictures , and sounds .

                   PURPOSE OF THE SCHEME AND ARTIFICE TO DEFRAUD

          7.      It was the purpose of the scheme and artifice to defraud for the defendant,

  JOSE A. AMAN , to unlawfully enrich himself by fraudulently inducing individuals to invest

  millions of dollars in rough diamonds , and then using the fraudulently obtained monies to

  benefit himself, pay expenses , and further the fraud .




                                                 2
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 10




                 MANNER & MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

          The manner and means by which the defendant sought to accomplish the object of

  the scheme and artifice to defraud included , among others , the following :

          8.       The defendant entered into a business arrangement with partners to market

  and sell diamond investment contracts to the public , through Natural Diamonds and Eagle.

  The defendant was purportedly responsible for selecting and purchasing the diamond parcels

  and reselling them for a profit, and the partners were responsible for marketing the investment

  contracts and meeting with investors . The defendant and the partners held themselves out

  as experts in the diamond business .

          9.       The defendant and the partners solicited individuals throughou t the United

  States and Canada to invest in the diamond contracts.          The solicitations were primarily

  through a radio show hosted by one of the partners , telephone calls , and word of mouth.

          10.      To induce individuals to invest, the defendant and the partners promised (a) to

  use investors ' money to purchase rough colored diamonds , which the defendant would cut,

  polish and resell at a profit, (b) to secure the investments with the defendant's inventory of

  diamonds, purportedly valued at $25 million, and (G) to pay investors significant returns, with

  no risk .

          11 .     The defendant and the partners provided investors with written investment

  contracts which specified that the investments would take place over 24 or 18 months.       For

  the 24 month investments , the investors would receive 2 percent monthly interest payments

  for 24 months, followed by the return of the principal.       For the 18 month contracts, the

  investors would receive 100 percent returns , that is, double their initial investment, after 18

  months.

          12 .     In some instances , the contracts specified that the investor was purchasing a

  "certain rough diamond parcel ," which the contract described and , in many instances , valued .

                                                  3
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 10




   For example , one such contract indicated that the parties were partnering to purchase "a

   multi-colored diamond parcel with a majority of green diamonds ... valued at TWO MILLION

   ($2 ,000,000) USD." The physical descriptions of the diamonds were often false and the

  values were always greatly inflated.

         13.      To make it appear as if the investments were risk free , the defendant and the

  partners often included Promissory Notes with the investment contracts, which provided that

  Natural Diamonds would guarantee the investments . The Promissory Notes were false in

  that Natural Diamonds lacked the funds to guarantee the investments.

         14.      The defendant and the partners caused the investors to send their investment

  funds to Natural Diamonds or Eagle via interstate wire or check .

         15.      Contrary to the representations made to investors , the defendant rarely used

  investors' money to purchase the rough diamonds referenced in the investment contracts ;

  never cut, polished and resold any rough diamonds; did not have an inventory of diamonds

  valued at $25 million ; and did not have the diamonds as described and valued in the contracts .

         16.      To conceal the fraud from investors and create the appearance of legitimacy,

  the defendant made purported interest payments to the investors by using new investors'

  money to pay earlier investors.    In some instances , the defendant used investment funds

  received from an Eagle investor to make purported interest payments to a Natural Diamonds

  investor.    The defendant frequently commingled funds from the two companies and used

  whatever new money came into the companies to pay investors.

         17.      At the end of the investment period , the defendant and the partners would

  induce the investors to roll over their investments . The defendant would falsely claim that

  the investor had the full value of his investment available to roll into a new investment and

  provided the investor with a "Re-Investment Contract. " In truth , the Reinvestment Contract



                                                 4
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 10




   was a sham as the defendant had already spent the investor's money and was simply trying

   to lull the investor and buy time to locate new investors and additional monies.

           18.     When the scheme was about to collapse , the defendant set up Argyle Coin ,

   LLC , which was purportedly in the business of developing a cryptocurrency token backed by

   diamonds.      The defendant and a partner solicited new investors, as well as the existing

   Natural Diamond and Eagle investors to invest in Argyle .

           19.     To induce individuals to invest in Argyle , the defendant claimed the investment

  would provide high rates of return with no risk because the investments were secured by $25

  million in diamonds and an insurance bond . In truth , the defendant did not have $25 million

  in diamonds or valid insurance contracts securing the investments and used only a fraction

  of the investors' money to develop a cryptocurrency token . Instead, the defendant used the

  Argyle investors' money to pay purported interest payments to the Natural Diamonds and

   Eagle investors and to benefit himself and the partners .

           20 .    During the course of the scheme, which spanned from May 2014 through May

  2019, the defendant and the partners collected approximately $30 million from investors ,

  which money the defendant used to make purported interest payments to investors , to pay

  business expenses , to pay commissions to the partners, and to enrich himself and support

   his lavish lifestyle.

                                            USE OF THE WIRES

           21.     On or about January 25, 2017, in Palm Beach County, in the Southern District

  of Florida and elsewhere, the defendant,

                                          JOSE A. AMAN,

  for the purposes of executing the aforesaid scheme and artifice to defraud and to obtain

  money and property from investors by means of materially false and fraudulent pretenses ,

  representations and promises , did knowingly cause to be transmitted by means of wire

                                                  5
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 10




   communications in interstate and foreign commerce certain writings , signs, signals, pictures ,

   and sounds , that is , the defendant caused an investor (Victim 1) to wire transfer $200,000

   from his Scotiabank account in Alberta , Canada , to the Eagle account ending in 2439, at Bank

   of America , in Lake Worth , Florida.

          All in violation of Title 18, United States Code , Sections 1343 and 2.




  ARIAN FAJARDO ORSHAN
  UNITED STATES ATTORNEY




   ~~
  ADRIENNE RABINOWITZ
  ASSISTANT UNITED STATES ATTORNEY




                                                  6
  Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 7 of 10
                                                 UNITED STATES DISTRI CT COURT
                                                SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                                   20-80062-CR-Ruiz/Reinhart
                                                             CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                             CERTIFICATE OF TRIAL ATTORNEY*
JOSE A.AMAN
                                                             Superseding Case Information:
                                 Defendant.

Court Div ision: (Select One)                                New defendant(s)              Yes       0
       Miami                  Key West                       Number of new defendants
       FTL         ✓          WPB             FTP            Total nu mber of counts

         I.       I have carefully considered the al legations of the ind ictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the lndictment/lnformation attached hereto.
         2.       I am aware that the infor mation supp li ed on thjs statement wi ll be relied upon by the Judges of tms
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 316 1.
         3.       Interpreter:    (Yes or No)           No
                  List language and/or dialect
         4.       Tms case wi ll take _5_ days for th e parties to try.
         5.       Pl ease check app ropriate category and type of offense li sted below:

                  (Check only one)                                   (Check only one)


                                                    ✓
         I        0 to 5 days                                        Petty
         II       6 to 10 days                                       Minor
         Ill      11 to 20 days                                      Misdem.
         rv       21 to 60 days                                      Felony                ✓

         V        61 days and over
         6.       Has this case previous ly been filed in this District Co urt?    (Yes or No) No
          If yes: Judge                                      Case No.
          (Attach copy of dispositive order)
                                                                        --------------
          Has a comp laint been filed in this matter?         (Yes or No)       No
          If yes: Magistrate Case No.
          Related misce llaneo us numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          ls this a potential death penalty case? (Yes or No)

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Ali cia 0 . Val le)?        Yes              No ✓

         8.       Does th is case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 20 14 (Mag. Judge Shani ek Maynard)?          Yes             No ✓

         9.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  pr;o, to Octobec 3, 20 I9 (Mag. Judge Jared Straus:~                                    ~

                                                                      ASSISTANT UNITED STATES            TORNEY
                                                                      ADRIENNE RABINOWITZ
  *Penalty Sheet(s) attached                                                                                  REV 6/5/2020
Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 8 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET


 Defendant's Name:-----"_.;;;..;=..;;;;,=~=.=..;---------
                      JOSE A. AMAN

 Case No: -20-80062-CR-Ruiz/Reinhart
           -------------
 Count #: 1

          Wire Fraud


        18   u.s.c. § 1343
 ** Max. Penalty: Up to 20 years ' imprisonment, 3 years ' supervised release, $250,000 fine or
 twice the gross gain or loss resulting from the offense, whichever is greater, and restitution.




 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
   Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 9 of 10




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                               CASE NUMBER: -20-80062-CR-Ruiz/Reinhart
                                              ---------

                                         BOND RECOMMENDATION



DEFENDANT: JOSE A. AMAN

                 $25,000 Personal Surety
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:        ,~he:
                                                             AUSA:     ADRIENN E RABINOWITZ




Last Known Address: _ _ _ _ _ _ _ _ _ __




What Facility:




Agent(s):               S/A William Johnson
                        (FBI) (SECRET SERVICE)          (DEA)    (IRS) (ICE) (OTHER)
                        FBI
   Case 9:20-cr-80062-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 10 of 10


AO 455 (Rev . 0 1/09) Waiver of an Indictment


                                        UNITED STATES D ISTRJCT COURT
                                                             fo r th e
                                                  Southern District of F lorida

                   United States of Ameri ca                    )
                                   V.                           )        Case No.
                         JOSE A. AMAN                           )
                                                                )          20-80062-CR-Ruiz/Reinhart
                              Def endant                        )

                                                WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment fo r more than one
year. I was advised in open court of my rights and the nature of the pro posed charges against me.

         Afte r receiving thi s advice, I waive my right to prosecution by indictment and co nsent to prosecution by
info rmati on.




Date: - - - - - - - -
                                                                                           Defendant 's signature




                                                                                     Signature of defendant's attorney


                                                                                             Kevin O'Reil l
                                                                                    Printed name of defendant's allorney




                                                                                             Judge 's signature



                                                                                       Judge 's printed name and title
